Exhibit 10.1

AMENDMENT TO CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
December 20, 2010, by and among (1) TRANSATLANTIC WORLDWIDE, LTD., a company
organized and existing under the laws of The Commonwealth of the Bahamas (the
“Borrower”), (2) each of the Lenders signatory hereto (the “Amendment Lenders”)
and (3) STANDARD BANK PLC, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, TransAtlantic Petroleum, Ltd., a Bermuda exempted company
with limited liability (the “Parent”), TransAtlantic Petroleum (USA) Corp., a
Colorado corporation (together with the Parent, the “Guarantors”), the
Subsidiary Guarantors, each of the lenders party thereto from time to time (the
“Lenders”), and Standard Bank Plc, as Administrative Agent and as collateral
agent for the Lenders (in such capacity, the “Collateral Agent”) are parties to
that certain Credit Agreement, dated as of August 25, 2010 (as amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”).

WHEREAS, as further described in that certain letter from the Borrower to the
Administrative Agent, dated December 14, 2010 (the “Amendment Request Letter”),
EMRA may not have granted a natural gas wholesale license to Petrogas in
accordance with the terms of the Turkish Natural Gas License Regulation on or
prior to December 31, 2010 (the “Petrogas License Date”).

WHEREAS, the Borrower wishes to amend the Credit Agreement to extend the
Petrogas License Date from December 31, 2010 to March 1, 2011.

WHEREAS, the Amendment Lenders agree to amend certain provisions of the Credit
Agreement to extend the Petrogas License Date to March 1, 2011 on the terms and
subject to the conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. Unless the context otherwise requires, capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

1.2 Interpretation. This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Section 1.2 through
Section 1.6 of the Credit Agreement.

SECTION 2. AMENDMENT

2.1 Amendment. Subject to the conditions precedent set forth in Section 3, the
Amendment Lenders agree to amend Section 2.4(b)(vi) of the Credit Agreement in
its entirety to read as follows:

“(vi) Petrogas Natural Gas Wholesale License. If, by March 1, 2011, EMRA shall
not have granted a natural gas wholesale license to Petrogas in accordance with
the terms of the Turkish Natural Gas License Regulation and otherwise on terms
satisfactory to the Majority Lenders, the Borrower shall prepay $4,000,000 in
outstanding principal amount of the Loans (or if less than $4,000,000 is
outstanding at such time, such outstanding amount); and”.



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT

3.1 Conditions Precedent. The amendment referred to in Section 2 shall become
effective if:

(a) this Amendment shall have been executed by the Borrower and the Amendment
Lenders and counterparts hereof as so executed shall have been delivered to the
Administrative Agent;

(b) the Guarantors and the Subsidiary Guarantors shall have consented and agreed
to and acknowledged the terms of this Amendment; and

(c) the Borrower shall have paid all outstanding documented costs and expenses
(including invoiced legal fees), invoiced by the Administrative Agent on or
prior to the date hereof.

SECTION 4. MISCELLANEOUS

4.1 Representations and Warranties. The Borrower, by signing below, hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) it is duly organized, validly existing and in good standing (if such concept
exists under the laws of its jurisdiction of organization) under the laws of its
jurisdiction of organization;

(b) the execution, delivery, and performance of this Amendment and the
consummation of the transactions contemplated hereby and as contemplated by the
Amendment Request Letter (i) are within its corporate powers, (ii) have been
duly authorized by all necessary corporate action, (iii) do not contravene its
constitutional documents or any Applicable Law or any of its Contractual
Obligations, and (iv) will not result in the creation or imposition of any Lien
prohibited by the Credit Agreement;

(c) no consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for its due execution and delivery of this Amendment, the performance
of its obligations hereunder or the consummation of the transactions
contemplated hereby;

(d) it has duly executed and delivered this Amendment, and upon satisfaction of
the conditions set forth in Section 3 above, this Amendment constitutes its
legal, valid, and binding obligation, enforceable against it in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity;

 

2



--------------------------------------------------------------------------------

(e) both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Amendment; and

(f) to the extent not already made above, each of the other representations and
warranties set forth in Article 5 of the Credit Agreement is true and correct in
all material respects as of the date hereof, (unless stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

4.2 Waiver of Claims. The Borrower hereby waives and releases each of the
Secured Parties and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which it is aware that currently exist and can now be asserted
to reduce or eliminate all or any part of the obligation of such Borrower to
make any payments to the Secured Parties as provided in the Loan Documents, such
waiver and release being made with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

4.3 Expenses. As provided in the Credit Agreement, but without limiting any
terms or provisions thereof, the Borrower agrees to pay on demand, upon
presentation of a statement of account, all reasonable costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation, and execution of this Amendment, including without limitation the
reasonable costs and fees of the Administrative Agent’s legal counsel,
regardless of whether this Amendment becomes effective in accordance with the
terms hereof.

4.4 Credit Agreement Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

4.5 Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
and supersedes all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

4.6 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

4.7 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

4.8 Submission to Jurisdiction. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF A SECURED PARTY OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED,
THAT NOTHING HEREIN SHALL LIMIT THE RIGHT OF A SECURED PARTY TO BRING
PROCEEDINGS AGAINST AN OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.

 

3



--------------------------------------------------------------------------------

4.9 Jury Trial Waiver. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO AMENDMENT.

[Remainder of page left blank intentionally.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first written above.

 

TRANSATLANTIC WORLDWIDE, LTD., as Borrower By:   /s/ Matthew W. McCann Name:  
Matthew W. McCann Title:   Chief Executive Officer STANDARD BANK PLC, as
Administrative Agent By:   /s/ Ola Busari Name:   Ola Busari Title:   By:   /s/
Zakia Mannan Name:   Zakia Mannan Title:   STANDARD BANK PLC, as a Lender By:  
/s/ Robert Anastasio Name:   Robert Anastasio Title:   Senior Vice President By:
  /s/ Eddy Lacayo Name:   Eddy Lacayo Title:   Director



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned (the “Guarantors”) consents and agrees to and
acknowledges the terms of the foregoing amendment, dated as of December 20, 2010
(the “Amendment”). Each of the Guarantors further agrees that its guarantee
obligations under Article 9 of the Credit Agreement shall remain in full force
and effect and be unaffected hereby. Unless otherwise defined herein, each
capitalized term used herein and not defined herein shall have such meaning
ascribed to it in the Amendment.

Each Guarantor, by signing below, hereby waives and releases the Administrative
Agent and each of the Secured Parties and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which such Guarantor is aware that
currently exist and can now be asserted to reduce or eliminate all or any part
of the obligation of such Guarantor to repay the Administrative Agent and the
Secured Parties as provided in the Credit Agreement executed by such Guarantor,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

This Guarantor Acknowledgement and Agreement shall be governed by and construed
and interpreted in accordance with, the law of the State of New York.

EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE AMENDMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE PARTIES IN CONNECTION HEREWITH. EACH GUARANTOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES THERETO TO
ENTER INTO THE AMENDMENT.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Guarantor
Acknowledgment and Agreement as of the date of the Amendment.

 

TRANSATLANTIC PETROLEUM, LTD., as Guarantor By:   /s/ Matthew W. McCann Name:  
Matthew W. McCann Title:   Chief Executive Officer TRANSATLANTIC PETROLEUM (USA)
CORP., as Guarantor By:   /s/ Matthew W. McCann Name:   Matthew W. McCann Title:
  Chief Executive Officer AMITY OIL INTERNATIONAL PTY LIMITED, as Guarantor By:
  /s/ Matthew W. McCann Name:   Matthew W. McCann Title:   Director PETROGAS
PETROL GAZ VE PETROKIMYA ÜRUNLERI İNSAAT SANAYI VE TICARET A.Ş., as Guarantor
By:   /s/ Scott C. Larsen Name:   Scott C. Larsen Title:   Director

 

7